Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 04/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No(s): 10092553, 10092557, 10799486, and 10765671, and copending Application No(s): 17523334 and 17014276  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
This action is in response to papers filed under AFCP 2.0 on 04/12/2012 in which claims 4-7, 10, 15-17, 19-20, 24-28 and 31-35 were canceled; and claims 1-2, 9 and 23 were amended. All the amendments have been thoroughly reviewed and entered. Claims 1-3, 8-9, 11-14, 18, 21-23, and 29-30 are under examination.

Withdrawn Objection/Rejections
The objection to claims 1 and 2 for no unit of measurement for the some of the % ranges recited in said claims, is withdrawn, in view of Applicant’s amendments to claims 1-2.
The objection to claims 31 and 32 for glycerin and benzyl alcohol being recited twice in said claims, are withdrawn, in view of Applicant’s cancellation of claims 31-32.
The rejection of claims 33-35 for reciting improper Markush language, is withdrawn, in view of Applicant’s cancellation of claims 33-35.
The rejection of claims 9, 23, 29-32, and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 9, 23 and cancellation of claims 31-32 and 35.
The rejection of claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10092553, is withdrawn, in view of terminal disclaimer filed 04/25/2022.
The rejection of claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10092557, is withdrawn, in view of terminal disclaimer filed 04/25/2022.
The rejection of claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10799486, is withdrawn, in view of terminal disclaimer filed 04/25/2022. 
The rejection of claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.10765671, is withdrawn, in view of terminal disclaimer filed 04/25/2022. 
The rejection of claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 11-15 and 17-25 of copending Application No. 17014276, is withdrawn, in view of terminal disclaimer filed 04/25/2022.
The rejection of claims 1-3, 8-9, 11-14, 18, 21-23 and 29-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17523334 in view of CN1589795A (9 March 2005; English translation and citation via Google Patents; previously cited), is withdrawn, in view of terminal disclaimer filed 04/25/2022.
The rejection of claim(s) 1, 3, 8-9, 11, 18, 22, 31, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-3, 8-9, 11, 18, 22, 31, and 33 under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1,3, 8-9, 11-12, 18, 21-22, 31 and 33-34 under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited), and further in view of Tong et al (12 July 2012; US 2012/0177699 A1; previously cited), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-3, 8-9, 11, 13, 18, 21-22, 31 and 33-34 under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited), and further in view of Muller et al (12 January 1999; US 5,858,410; previously cited), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited), and further in view of Tong et al (12 July 2012; US 2012/0177699 A1; previously cited), as applied to claim 1 and 12 above, and further in view of Muller et al (12 January 1999; US 5,858,410; previously cited), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 23, 30, 32 and 35 under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited) in view of Tong et al (12 July 2012; US 2012/0177699 A1; previously cited), is withdrawn, in view of Applicant’s amendments to claim 23.
The rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over CN101129366A (Publication Date: 27 February 2008; translation and citation via Google Patents; previously cited) in view of Tong et al (12 July 2012; US 2012/0177699 A1; previously cited), as applied to claim 23 above, and further in view of Muller et al (12 January 1999; US 5,858,410; previously cited), is withdrawn, in view of Applicant’s amendments to claim 23.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Clifford Davidson on 04/21/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 04/12/2022.
The application has been amended as follows:
Claim 1 is amended as follows:
1.  A nimodipine injection concentrate formulation, comprising nimodipine base or a pharmaceutically acceptable nimodipine salt in a concentration from about 0.01 to about 5 mg/ml; an organic solvent selected from the group consisting of ethanol, dehydrated alcohol, benzyl alcohol,  and a combination of benzyl alcohol and polyethylene glycol; a pharmaceutically acceptable aqueous carrier; and an effective amount of a hydrophilic surfactant which is polysorbate 80 and the polysorbate 80 is from about 6% w/v to about 10% w/v of the injection concentrate formulation, such that nimodipine in the injection concentrate formulation is contained in micelles and the formulation is stable and clear, wherein the nimodipine injection concentrate formulation does not contain poloxamer, a phospholipid, glycerol, propylene glycol or polyoxyethylene castor oil derivatives.

Claim 8 is amended as follows:
8.  The nimodipine concentrate formulation of claim 1, wherein the organic solvent  is ethanol.

Claim 12 is amended as follows: 
12.  The nimodipine injection concentrate formulation of claim 1, which is diluted to a volume from about 50 ml to about 1000 ml 7with a pharmaceutical acceptable carrier for injection such that the nimodipine is present in a concentration from about 0.01 mg/ml to about 1.0 mg/ml, and the organic solvent  is less than 2% w/v of the formulation, the nimodipine being substantially present in the form of micelles, the diluted formulation remaining clear micellar solution and displaying no crystal precipitation of nimodipine.

Claim 23 is amended as follows: 
23. A directly infusible nimodipine formulation suitable for parenteral administration in humans, comprising from about 0.01 mg/ml to about 1.0 mg/ml nimodipine, a pharmaceutically acceptable organic solvent selected from the group consisting of ethanol, dehydrated alcohol, benzyl alcohol,  and a combination of benzyl alcohol and polypropylene glycol comprising less than 2% w/v of the formulation, a pharmaceutically acceptable aqueous carrier, and an effective amount of a hydrophilic surfactant which is polysorbate 80 and is from 0.01% to about 2.5% w/v of the formulation such that the nimodipine is substantially contained in micelles, the formulation comprising a volume from about 50 ml to about 1000 ml and contained in a pharmaceutically acceptable container, the formulation being a stable clear micellar solution and displaying no precipitation of nimodipine, wherein the  directly infusible nimodipine formulation does not contain poloxamer, a phospholipid, glycerol, propylene glycol or an oil.



Claim 29 is amended as follows: 
29.  The directly infusible nimodipine  formulation of claim 23, wherein the median particle size of micelles containing nimodipine ranges from about 0.5 nanometer to about 350 nanometers.

Claim 30 is amended as follows: 
30.  The directly infusible nimodipine  7formulation of 23, which is stable when exposed to conditions of 40°C±2°C/75%RH±5%RH for at least 6 months; or which is stable when exposed to conditions of 25°C±2°C/60%RH±5%RH for at least 12 months.  

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest applied prior art CN101129366A and Jurgen et al (US 2004/0180005 A1). While CN101129366A and Jurgen both teach nimodipine formulations that are stable and clear comprising polysorbate 80, ethanol, and water for injection, as well as, concentrations of nimodipine and polysorbate 80 within the scope of the claimed invention (CN101129366A: [0010], [0013]; Examples 3 and 4; claims 1-3 and 5-8; Jurgen: [0029]-[0066] and [0082]-[0086]; Examples 2 and 8), the concentrate formulations of CN101129366A and Jurgen also required additional components such as propylene glycol, glycerol, poloxamer and/or phospholipids (CN101129366A: Examples 3 and 4; and Claims 1-3 and 5-8; Jurgen: Examples 2 and 8, and claims 18 and 26). The required components such as propylene glycol, glycerol, poloxamer and/or phospholipids in the concentrate formulations of CN101129366A and Jurgen are excluded from the claimed invention due to the claimed negative limitation of “wherein the nimodipine injection concentration formulation does not contain poloxamer, a phospholipid, glycerol, propylene glycol or polyoxyethylene castor oil derivatives” as recited in claim 1, and “wherein the directly infusible nimodipine formulation does not contain poloxamer, a phospholipid, glycerol, propylene glycol or an oil” as recited in claim 23.
After further search and consideration, there are no guidance or motivation in the prior art to remove the propylene glycol, glycerol, poloxamer, a phospholipid or polyoxyethylene castor oil derivatives in the concentrate formulations of CN101129366A, Jurgen or other nimodipine concentrate formulations of the prior arts. As such, the claimed invention is nonobvious over the prior art.
No other outstanding issues are remaining.
As a result, claims 1-3, 8-9, 11-14, 18, 21-23, and 29-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
	Claims 1-3, 8-9, 11-14, 18, 21-23, and 29-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613